Citation Nr: 1308186	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the RO in Cleveland, Ohio. 

The February 2009 statement of the case addressed the issues of entitlement to service connection for a right knee condition, left knee condition, back condition, and a broken right ankle.  

In his April 2009 VA Form 9, the Veteran checked box 9B, which indicates he was appealing only certain issues.  He identified these issues as service connection for a right knee condition and service connection for a left knee condition.  In the remarks section, he stated he thought his back pain was brought on by his constant knee pain.  However, he also stated that his back was nonservice-connected and he again stated that he was only claiming service-connected disability for his right and left knees.  

On review, the Veteran specifically limited his appeal to the right and left knee disabilities and did not perfect an appeal of the back or the right ankle.  Thus, these issues are not for consideration.  The Board does not find the statements within the VA Form 9 so ambiguous such that clarification is needed.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011).  

The Virtual VA eFolder has been reviewed. 

In the February 2013 written brief presentation, the representative noted that the March 2008 rating decision awarded noncompensable service connection for 2 separate conditions and asked the Board to remand the case so that eligibility for a single 10 percent evaluation under 38 C.F.R. § 3.324 could be considered.  

On review, the March 2008 rating decision did not grant service connection for any disabilities.  Review of the file, however, shows that in April 1985, the RO granted service connection for stress reaction, left medial tibial plateau, calcaneus and base of first metatarsal, left foot; and stress reaction of the right calcaneus.  Both disabilities were assigned noncompensable evaluations.  

To the extent the representative is raising a claim for increase as to already service-connected disabilities, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, the Veteran submitted a claim of entitlement to service connection for right and left knee disorders.  He reported that both knees were injured from physical training, running and marching.  

In March 2008, the RO denied entitlement to service connection for right and left knee disorders.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Service treatment records show that the Veteran was seen on multiple occasions for complaints related to his knees.  In August 1984, the Veteran was seen in the orthopedic clinic.  Bone scan showed healing of stress syndrome in the knees.  He had been on crutches for 3 months.  Diagnosis was healing stress syndrome of knees and feet.  

A September 1984 orthopedic note indicates that the Veteran continued to have left knee pain aggravated by jumping and running over 100 yards.  X-rays were essentially within normal limits.  Assessment was rule out torn meniscus.  

The Veteran underwent a medical board in November 1984.  It was noted that he had pain in both heels by the second week of basic training, which progressed to include both knees in the infrapatellar distribution.  He had been on convalescent leave for a 30-day period, been on multiple medication regimens, and was intermittently on crutches and in physical therapy.  He noted resolution of the right knee pain, but continued with left knee pain.  The examiner noted that the Veteran was totally unable to run, jump or crawl.  Diagnosis was stress reaction, left medial tibial plateau, bilateral calcaneus and the base of the 1st metatarsal left foot.  It was noted that he had been on active duty since March 1984 and still had not completed basic training.  He was referred for discharge.  

The Veteran underwent a VA examination in March 1985.  At that time he reported continued left knee problems.  Diagnosis was "patellar chondromalacia??"

VA records show that the Veteran is treated for various disabilities.  A March 2007 record notes the Veteran's complaints that he has a great deal of pain in his knees.

Review of the Virtual VA eFolder shows that the Veteran underwent VA knee and lower leg and foot examinations in April 2012.  Diagnosis included mild degenerative changes of the left knee.  

On review, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159(c) (2012).

Initially, the Board notes it is unclear why VA examinations were conducted in April 2012.  Review of the claims folder, however, shows that it was temporarily transferred from the Board to the RO in February 2011.  It is possible that additional claims are being processed from a temporary folder.  On remand, the contents of any temporary folder should be associated with the claims folder. 

Evidence of record suggests that the Veteran receives VA medical treatment.  VA records were last printed in February 2009.  Additional relevant records should be obtained.

In the February 2013 written brief presentation, the representative asked that the Board remand the appeal for a VA examination to determine current diagnoses regarding the knees and to obtain a medical opinion regarding the likelihood of a relationship to service.  

On review, the Board agrees that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed, the Veteran received significant treatment related to bilateral knee pain during service.  There is evidence of current left knee disability and complaints related to the right knee.  While the Veteran was apparently afforded a VA examination in April 2012, it did not address the etiology of the claimed knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should determine whether there is a temporary claims folder.  If so, the contents of the temporary folder, or copies of such, should be associated with the claims folder or the appellant's Virtual VA eFolder.

2.  The AMC/RO should obtain relevant records from the VA Medical Center in Chillicothe, Ohio for the period from February 2009 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA joints examination to determine the nature and etiology of claimed right and left knee disorders.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should identify any currently diagnosed knee disorders.  The examiner is further requested to opine whether it is at least as likely as not that any current disability of the right and/or left knees is related to active military service or events therein.  In making this determination, the examiner is requested to review and discuss the in-service treatment records showing stress syndrome in the knees.  

The examiner should also address whether any current knee disability is proximately due to or aggravated by the Veteran's service-connected disabilities (stress reaction of the right calcaneus; and stress reaction, left medial tibial plateau, calcaneus and base of first metatarsal, left foot).  

A complete rationale for any opinion expressed should be provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

6.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for right and left knee disorders.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



